       Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 1 of 10 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ERIKA L. GRUENERT, individually,
 and on behalf of all others similarly
 situated,

      Plaintiff,
                                                          Case No. 1:20-cv-01796
 v.

 PARK POWER, LLC,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES ERIKA L. GRUENERT, individually, and on behalf of all others similarly

situated, through undersigned counsel, complaining of PARK POWER, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking damages as well as injunctive relief for the

Defendant’s violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         ERIKA L. GRUENERT (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Oak Park, Illinois.

        5.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).



                                                    1
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 2 of 10 PageID #:2




        6.     PARK POWER, LLC (“Defendant”) is a limited liability company organized under

the laws of Pennsylvania.

        7.     Defendant has its principal place of business at 2098 West Chester Pike, Suite 200,

Broomall, Pennsylvania 19008.

        8.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                   GENERAL ALLEGATIONS

        9.     Defendant develops marketing campaigns using a combination of sales channels,

with an emphasis on door-to-door marketing and outbound telemarketing.

        10.    Defendant utilizes third party vendors to market its services.

        11.    Defendant’s vendors are essential to its telemarketing and door-to-door sales

activities.

        12.    Defendant’s ability to increase revenues depends significantly on its access to high-

quality vendors.

        13.    Defendant is subject to liability under the TCPA for actions of its third party

vendors who engage in outbound telemarketing efforts on Defendant’s behalf.

        14.    Defendant’s vendors identify themselves and hold themselves out as

representatives of “Park Power.”

        15.    Upon information and belief, Defendant’s outbound telemarketing efforts include

the use of automatic telephone dialing systems (“ATDS”) to solicit consumers nationwide.

        16.    The Federal Trade Commission (“FTC”) has held that a basic function of an ATDS

is the ability to dial thousands of numbers in a short time period.




                                                  2
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 3 of 10 PageID #:3




        17.    Upon information and belief, Defendant uses technology that has the capacity to

produce telephone numbers using a random or sequential number generator in order to contact as

many consumers as possible to market its services to.

        18.    An ATDS allows its telemarketing agents to only communicate with consumers

who answer their phone.

        19.    Consequently, Defendant shifts the burden of wasted time to consumers through its

unsolicited calls and messages.

                                  FACTUAL ALLEGATIONS

        20.    At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 4948.

        21.    At all times relevant, Plaintiff’s number ending in 4948 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

        22.    At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

        23.    In December of 2019, Plaintiff started to receive unsolicited telephone calls from

Defendant.

        24.    These calls were made in an attempt to market Defendant’s electric services to

Plaintiff.

        25.    On multiple occasions, Plaintiff answered these calls.

        26.    Each time, Plaintiff experienced distinctive noticeable pause prior to being

connected to Defendant’s representative.

        27.    In February, Plaintiff told Defendant that she was not interested.

        28.    In February, Plaintiff requested to be removed from Defendant’s list.

                                                 3
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 4 of 10 PageID #:4




        29.     Plaintiff repeated this request on numerous occasions thereafter.

        30.     Each time, Defendant used caller ID spoofing to make it look like these calls were

made from local phone numbers.

        31.     Despite Plaintiff’s requests, Plaintiff received no less than 20 phone calls from

numbers leading back to Defendant – including (224) 215-8571.

        32.     At no time did the Defendant have Plaintiff’s written consent to place these phone

calls to Plaintiff’s cellular telephone.

        33.     Defendant’s unwanted solicitation phone calls have caused Plaintiff actual harm,

including but not limited to, aggravation that accompanies unsolicited telemarketing phone calls,

anxiety, emotional distress, increased risk of personal injury resulting from the distraction caused

by the phone calls, wear and tear to Plaintiff’s cellular phone, intrusion upon and occupation of

Plaintiff’s cellular telephone, temporary loss of use of Plaintiff’s cellular phone, invasion of

privacy, loss of battery charge, loss of concentration, mental anguish, nuisance, the per-kilowatt

electricity costs required to recharge Plaintiff’s cellular telephone as a result of increased usage of

Plaintiff’s telephone services, and wasting Plaintiff’s time.

                                      CLASS ALLEGATIONS

        34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        35.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

        All persons residing in the State of Illinois: (a) to whom Defendant and/or a third
        party acting on Defendant’s behalf, made one or more non-emergency phone
        call(s); (b) promoting Defendant’s products or services; (c) to their cellular
        telephone number; (d) using an automatic telephone dialing system or an artificial
        or prerecorded voice without their consent; and (e) at any time in the period that

                                                  4
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 5 of 10 PageID #:5




        begins four years before the date of the filing of the original complaint through the
        date of class certification.

        36.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from

the Putative Class; (5) the legal representatives, successors or assigns of any such executed

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

        A.      Numerosity

        37.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        38.     On information and belief, Defendant made phone calls to thousands of consumers

who fall into the definition of the Putative Class.

        39.     Members of the Putative Class can be objectively identified from records of

Defendant and any affiliated marketers to be gained in discovery.

        B.      Commonality and Predominance

        40.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class. Common questions for the Putative Class include, but are not

necessarily limited to the following:




                                                    5
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 6 of 10 PageID #:6




               A.      Whether Defendant used an “automatic telephone dialing system” as

                       defined by TCPA and applicable FCC regulations and orders;

               B.      Whether Defendant had prior express written consent to contact Plaintiff

                       and the members of the Putative Class when it placed, or caused to be placed

                       phone calls to their cellular telephones using an automatic telephone dialing

                       system;

               C.      Damages, including whether Defendant’s violations were performed

                       willfully or knowingly such that Plaintiff and the members of the Putative

                       Class are entitled to treble damages.

       C.      Typicality

       41.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

       D.      Superiority and Manageability

       42.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

       43.     The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

       44.     By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

       45.     Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

       E.      Adequate Representation



                                                  6
         Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 7 of 10 PageID #:7




           46.      Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

           47.      Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

           48.      Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                          CLAIMS FOR RELIEF

                                                COUNT I:
                                   Violation of 47 U.S.C. § 227 et seq.
                       (On behalf of Plaintiff and the Members of Putative Class)

           49.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

           50.      Among other things, the TCPA prohibits certain calls to wireless and residential

numbers unless the caller has the prior express consent of the called party.                  47 U.S.C. §

227(b)(1)(A).

           51.      Under the TCPA consent rules, some types of calls require prior express written

consent, while other types of calls do not require that the consent be in writing.

           52.      “Prior express written consent” is required for (a) all telemarketing/promotional

calls/texts made using an ATDS placed to wireless numbers, and (b) all artificial or prerecorded

telemarketing/promotional voice calls to wireless and residential numbers.1

           53.      The TCPA consent rules define “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or



1
    47 C.F.R. §§ 64.1200(a)(2), (a)(3).

                                                       7
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 8 of 10 PageID #:8




cause to be delivered to the person called advertisements or telemarketing messages using an

ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.”

       54.     Defendant placed or caused to be placed no less than 20 unconsented to, non-

emergency calls to Plaintiff’s cellular telephone number ending in 4948 utilizing an ATDS without

Plaintiff’s prior express written consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       55.     Upon information and belief, based on the noticeable pause Plaintiff experienced,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

       56.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

       57.     Upon information and belief, the system employed by Defendant to place the calls

to Plaintiff’s cellular telephone produced Plaintiff’s telephone number using a random or

sequential number generator as Plaintiff never provided her phone number to Defendant.

       58.     Upon information and belief, the system employed by Defendant to place phone

calls to Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to

be called, using a random or sequential number generator; and (B) to dial such numbers.

       59.     Upon information and belief, Defendant has no database to maintain and update

consumers’ contact preferences and consent to call them.

       60.     As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and the

members of the Putative Class are entitled to receive $500.00 in damages for each such violation.

       61.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff and the members of the Putative Class are entitled to receive up to $1,500.00 in treble

damages for each such violation.

                                                  8
      Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 9 of 10 PageID #:9




       WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, the appointment of the undersigned as Class

               Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

       B.      an order finding that Defendant violated 47 U.S.C. § 227 et seq.;

       C.      an order enjoining Defendant from placing or causing to place further violating

               calls to consumers;

       D.      an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;

       E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

       F.      an award of such other relief as this Court deems just and proper.




                                                9
     Case: 1:20-cv-01796 Document #: 1 Filed: 03/16/20 Page 10 of 10 PageID #:10




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

                                                              Respectfully submitted,

Date: 3/16/2020                                               ERIKA L. GRUENERT

                                                              By: /s/ Joseph S. Davidson

                                                              Mohammed O. Badwan
                                                              Joseph S. Davidson
                                                              Victor T. Metroff
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              (630) 575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              jdavidson@sulaimanlaw.com
                                                              vmetroff@sulaimanlaw.com




                                                 10
